Citation Nr: 0030019	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-08 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic tonsillitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected allergic rhinitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and J.D. Torres-Rodriguez, MD



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1977.  

This appeal arises from an August 1994 rating decision of the 
San Juan, Puerto Rico, regional office (RO) which granted 10 
percent disability evaluations for the veteran's service-
connected chronic tonsillitis and allergic rhinitis.  The 
notice of disagreement was received in August 1994, wherein 
the veteran asserted that higher disability ratings were 
warranted for those disabilities.  The statement of the case 
was issued in February 1996.  The veteran's substantive 
appeal was received in March 1996.  The veteran relocated to 
Maryland during the pendency of this appeal.  Accordingly, 
jurisdiction over the matter was transferred to the 
Washington, DC, RO.


REMAND

The veteran was afforded a personal hearing before a Hearing 
Officer at the San Juan the RO in October 1996.  While he was 
present for the hearing, the veteran did not render any 
testimony.  Instead, J.D. Torres-Rodriguez, M.D., gave 
testimony in support of the veteran.  Dr. Torres-Rodriguez 
reported that he had been treating the veteran for his 
tonsillitis and allergic rhinitis since 1979.  He stated the 
symptoms of the veteran's service-connected disabilities had 
progressively worsened over time.  Dr. Torres-Rodriguez said 
he saw the veteran several times a year for complaints 
related to his tonsillitis.  He also indicated that he was 
actively treating the veteran for his allergies.  There is no 
indication that the hearing officer advised the veteran of 
the probative value of submitting medical records reflecting 
the treatment he received from Dr. Torres-Rodriguez.

The Department of Veterans Affairs (VA) has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (2000).  In this regard, we recognize that several 
items of pending legislation contain amendments to section 
5107, affecting the duty-to-assist requirements.  In the 
present case, we find that, under any of those pending 
provisions, VA has a duty to assist in further development 
action.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  In this regard, the 
Court has also determined that a Hearing Officer has a 
regulatory duty, pursuant to 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which might be of advantage to the claimant's 
position. Costantino v. West, 12 Vet.App. 517 (1999).  In 
light of the foregoing, this matter must be returned to the 
RO in order to obtain the veteran's medical records from the 
office of Dr. Torres-Rodriguez.

The veteran was afforded a VA ears, nose, and throat (ENT) 
examination in May 2000.  That examination is inadequate for 
the purpose of evaluating the veteran's chronic tonsillitis 
and allergic rhinitis.  The Board observes that the veteran's 
claims folder does not appear to have been present in 
conjunction with his May 2000 evaluation.  Specifically, the 
April 2000 Compensation and Pension Examination Request 
Worksheet indicated that the claims folder was not required 
for said examination.  The development of facts includes a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Seals v. Brown, 8 Vet.App. 291, 296 (1995); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the veteran's claims folder must be made 
available to the examiner for review prior to the 
examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not be in full compliance with law and the precedents 
of the Court.  For that reason, and to ensure that VA has met 
its duty to assist the veteran in developing the facts 
pertinent to his appeal, the case is remanded to the RO for 
the following action:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected chronic 
tonsillitis and/or allergic rhinitis 
since January 1993.  All records not 
already included in the claims folder 
should be obtained, to include those from 
Dr. Torres-Rodriguez.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for special VA ENT examination.  The 
veteran should be properly notified of 
the date, time and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review prior to the examination.  
Such tests as the examiner deems 
necessary should be performed.

The examiner should ascertain whether 
there are any nasal polyps.  The examiner 
should also determine whether there is at 
least 50 percent obstruction of the nasal 
passages on both sides or complete 
obstruction on one side.  The presence or 
absence of atrophy of intranasal 
structures, crusting, ozena, and/or 
anosmia should also be addressed.  
Further, the examiner should specifically 
indicate the presence or absence of 
hoarseness, thickening or nodules of 
cords, polyps, or submucous infiltration.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC) and afforded a 
reasonable opportunity to respond.  The 
SSOC should include citation to all 
relevant regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information and afford due 
process .  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



